Fourth Court of Appeals
                                    San Antonio, Texas

                                        September 19, 2016

                                        No. 04-16-00508-CR

                                      Miguel AGUILAR, Jr.,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CRS1753 D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                           ORDER

         Miguel Aguilar Jr. filed a timely notice of appeal from the judgments of conviction
against him for one count of continuous sexual abuse of a child and three counts of indecency
with a child. The trial court signed and filed a certification of Aguilar’s right of appeal that
states, this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.
P. 25.2(a) (2) (requiring trial court to enter a certification of the defendant’s right of appeal in
every case in which it enters a judgment of guilt or other appealable order). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” TEX. R. APP. P. 25.2(d). However, we are first obligated to review the
record to ascertain whether the certification is defective. Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005). A certification is “defective” if it “proves to be inaccurate” “when
compared with the record.” Id. at 614.

        The clerk’s record has been filed. It reflects that Aguilar pled not guilty to all four counts,
he was found guilty by a jury after a trial, and the trial court imposed punishment. The record
does not contain a plea bargain and the judgments affirmatively state that Aguilar was found
guilty after a trial by jury. It thus appears that the certification is inaccurate when compared to
the record and is defective.
      We therefore abate this appeal and order:

      (1) the trial court to review the record and prepare an amended certification of the
          defendant’s right of appeal that comports with the record by September 29, 2016;

      (2) the trial court to rule on appellant’s motion for a free record by September 29, 2016;
          and

      (3) the trial court clerk to file a supplemental record by October 4, 2016 containing the
          amended certification and the trial court’s order on the motion for a free record.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court